Citation Nr: 0944928	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) rated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Step-daughter



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO denied 
service connection for PTSD.  During the appeal period, in a 
November 2005 rating decision, the RO increased the Veteran's 
rating to 50 percent, effective from January 31, 2003, the 
date of the original claim.  

The record reflects that the Veteran testified at a video 
hearing at the Indianapolis, Indiana, RO, before the 
undersigned in September 2009.  The hearing transcript is of 
record and was reviewed.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded the issue is properly 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Because 
the Board is basing its determination for TDIU solely on the 
Veteran's service-connected PTSD, the Board concludes that it 
has jurisdiction over the issue of the Veteran's entitlement 
to TDIU.  Accordingly, that issue has been added to the 
present appeal, as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is 
not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal 
claim for TDIU has been submitted).  Additionally, the Board 
notes that there is no prejudice to the Veteran in this case 
because the Board is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.  The evidence of record, for the entire appeal period, 
shows that the Veteran suffers from an anxious, euthymic and 
depressed mood, difficulty sleeping due to nightmares and 
flashbacks, difficulty in adapting to stressful situations, 
difficulty concentrating, irritability and anger issues, 
hypervigilance, isolation from other people, mild suicidal 
ideation, and an inability to establish and maintain 
effective relationships, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The competent evidence of record indicates the Veteran's 
PTSD renders him unable to secure or follow substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I.  PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

For reasons discussed in more detail below, the Board finds 
that the competent evidence demonstrates that the Veteran's 
service- connected disability was severe enough from the 
initial claim to warrant a 70 percent disability rating for 
the entire appeal period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 50 percent rating is assigned when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).
The Board has carefully reviewed the medical and lay evidence 
of record and, as noted above, concludes that the Veteran's 
service-connected PTSD was characteristic of impairment 
warranting no more than a 70 percent disability rating for 
the entire appeal period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The evidence of record includes post-service private 
and VA treatment records and two C&P examinations dated 
August 2005 and January 2009.  The most recent C&P 
examination, dated January 2009, indicated that the Veteran's 
PTSD is characterized by a depressed and anxious mood; 
irritability and anger issues, including unpredictable 
outbursts; difficulty sleeping due to nightmares and 
flashbacks; difficulty in adapting to stressful situations, 
especially when other people are involved; social isolation; 
intrusive thoughts; intermittent suicidal ideation; and some 
neglect of personal appearance and hygiene.  As will be 
discussed in more detail below, such symptoms warrant a 
disability rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or disorientation as to 
time or place.  The Board acknowledges that treatment records 
indicate that the Veteran does suffer from intermittent 
suicidal ideation.  The Veteran states several times in the 
record that he does not have an actual plan with regard to 
suicide.  The Board also notes that the Veteran has outbursts 
of anger and is easily irritated, but there is no evidence 
that he becomes violent with these outbursts.  As such, there 
is no indication that the Veteran is in persistent danger of 
hurting himself or others.  The Board notes, therefore, that 
as the Veteran does not more nearly approximate the criteria 
for the higher evaluation, an evaluation of 100 percent is 
unwarranted.  
The January 2009 and August 2005 C&P examinations also 
revealed that the Veteran exhibited a depressed and anxious 
mood with an indifferent, flattened affect.  The Veteran 
noted his nightmares that keep him from getting enough sleep 
and put him at risk for hurting himself and others.  He 
suffers from flashbacks which can be brought on by smells or 
sounds that remind him of his experiences in Vietnam.  The 
examiner notes the Veteran's intrusive thoughts and paranoia 
that force him to be guarded and suspicious.  The Veteran 
stated at the examination that he was no longer interested in 
interacting with people and preferred to be alone.  The 
Veteran stated that his often easily enraged by minor events 
and that he was not motivated to participate in anything.  
The Veteran also suffers from hypervigilance and an 
exaggerated startle response.  The Veteran has almost no 
socialization other than interactions with his wife and his 
stepdaughter and those interactions have become strained.  It 
is also noted that the Veteran has poor coping and 
concentration skills.  Additionally, the Board notes the 
August 2003 private treatment record reported that the 
Veteran suffers from depression and anxiety, a constricted 
affect and euthymic mood, a lack of energy, concentration 
problems, and some loss of interest.  The report indicated 
that the Veteran suffers from frequent nightmares which act 
to increase his paranoia and feelings of hopelessness.  It 
was further noted that the Veteran was easily angered and 
hypervigilant when dealing with other people and therefore 
the Veteran preferred isolation.  The examiner also noted 
that the Veteran had previously suffered from anxiety and 
panic attacks, but that both were being successfully treated 
by medication. 

The Board notes that various VA mental health and psychiatric 
consultation notes dating from May 2000 to April 2009 
indicate that the Veteran suffers from an euthymic mood, 
restricted and flattened affect, anxiety and some depression.  
Specifically, the October 2004 psychological evaluation notes 
indicate that the Veteran seems to occasionally have loose, 
disjointed and bizarre thought patterns, but that generally 
his judgment and insight were fair.  The reports also note 
the Veteran's frequent nightmares and that the Veteran is 
worried that his increasingly erratic temper will cause him 
problems with his job.  

As for evidence of inability to establish and maintain 
effective relationships, a symptom which suggests a 70 
percent rating or higher, the Board notes, as stated above, 
that the Veteran reported at his September 2009 hearing that 
he recently quit his job as a truck driver because he 
believes that his PTSD symptomatology has increased to the 
point to where he would pose a danger to others on the road.  
The Veteran has not worked since April 2009.  The Board notes 
that the Veteran most recently worked as a long haul truck 
driver.  The Veteran had a mentor that accompanied him on his 
hauls.  In a December 2007 statement in support, the 
Veteran's mentor stated that the Veteran had great difficulty 
sleeping and that the Veteran's nightmares would often cause 
him to scream and thrash about, sometimes damaging things in 
the sleeper cab of the truck.  The mentor further stated that 
he did not believe it was a good idea to place the Veteran in 
any stressful situation.  The Board also notes the Veteran's 
statements that he was prescribed medication to help him 
sleep through the nightmares, but the medication made him 
groggy and unable to drive, further inhibiting him from 
working as a long haul truck driver.  The Board further notes 
that prior to becoming a truck driver, the Veteran had run 
his own feed business but had to sell it because he could no 
longer deal with the customers and interacting with people.  
As such, the Veteran appears to be incapable of establishing 
and maintaining social and working relationships.  

Additionally, the Veteran has been assigned multiple GAF 
scores ranging from 49 to 65, by both private and VA 
examiners at examinations dating from May 2000 to April 2009 
which indicate that the Veteran has mild to severe 
impairment.  The Board acknowledges that there are 
psychological consultation notes dated September 2007, March 
2007, and May 2000, which each assign a GAF score of 65 which 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  The Board 
further acknowledges that an August 2003 private examiner, 
the August 2005 C&P examiner and examiners in various 
psychological consultation reports dating March 2007 and 
November 2008, reveal GAF scores of 55, 58, and 60, 
respectively which indicates that the Veteran suffers from 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  However, the 
Veteran was assigned GAF score of 49 in a December 2001 
psychiatric report and 50 in both an August 2004 psychiatric 
treatment plan and the January 2009 C&P examination report 
which reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that the GAF scores indicating more severe 
symptoms are more consistent with the medical evidence of 
record.  Accordingly, such characterization more closely 
approximates the schedular criteria associated with a 70 
percent evaluation for the Veteran's PTSD.

In sum, the evidence of record demonstrates that the Veteran 
is unable to maintain effective relationships and has 
consistent nightmares and flashbacks that can lead to violent 
outbursts and an inability to interact with other people.  
The Board notes that the Veteran has been married for 
approximately 12 years to his current wife.  However, she 
states at the August 2009 travel board hearing that she has 
to walk on eggshells around him because he is easily 
irritated and has frequent anger outbursts.  Additionally, 
the wife notes that her husband has frequent nightmares and 
will at times wake her in the middle of night screaming 
because he believes he is being attacked.  The Veteran often 
becomes violent in his sleep and as a result the Veteran and 
his wife no longer share a bedroom because she is scared of 
what he will do to her.  The Veteran also throws things and 
has almost hurt himself many times because he sleep walks and 
will sometimes run into things when trying to escape from 
something in his nightmares.  The Veteran has two biological 
children and a stepdaughter.  He maintains a closer 
relationship with the stepdaughter, but she testified at the 
September 2009 video hearing that their relationship had 
become very strained because his frequent irritability and 
anger outbursts make him extremely difficult to be around.  
The Veteran stated at the January 2009 C&P examination that 
he feels rejected by his other children and does not interact 
with them very often.  The Veteran states that he avoids 
social interaction, preferring to be alone.  

The record demonstrates that while the Veteran is able to 
function independently for the most part, that is, he is able 
to perform household chores and maintain his personal 
hygiene; the Board does acknowledge that these things are 
sometimes done only at the prompting of his wife.  The Board 
also acknowledges that the Veteran suffers from intermittent 
suicidal ideation, but there is no evidence that he has a 
plan to commit suicide or that thoughts of suicide are 
persistent.  The Board does note that the Veteran has the 
guns in his house locked away because he is scared that he 
might attempt to use one during one of his nightmares.  The 
evidence of record does not indicate that the Veteran suffers 
from obsessional rituals, hallucinations, delusions or 
cognitive impairment.  He does, however, exhibit a depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, 
hypervigilance, and concentration issues.  Based on the 
foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 70 percent rating for 
the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the statements by the 
Veteran's wife and stepdaughter at the September 2009 video 
hearing attesting to the fact that the Veteran has become 
increasingly isolated and withdrawn.  Both the wife and the 
stepdaughter testified that the Veteran has terrible 
nightmares in which he screams and flails about and sometimes 
becomes violent.  The wife testified that it is too dangerous 
for her to sleep in the room with the Veteran and that his 
irritability and anger outbursts are becoming more frequent 
and extreme.  The stepdaughter testified that she and the 
Veteran used to have a very good relationship, but that now 
his unpredictable temper makes her keep her distance.  The 
Board has considered these statements in rendering this 
decision.  

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a 70 percent disability rating for 
the entire appeal period.  Therefore, a staged rating is not 
in order and as the Board finds that the 70 percent rating is 
appropriate for the entire appeal period.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period, 
but, as discussed above, a preponderance of the evidence is 
against a higher evaluation than is assigned herein.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, which, as 
determined above, is evaluated as 70 percent disabling.  The 
assigned 70 percent rating for PTSD meets the criteria for 
schedular consideration of TDIU.  Id.  Thus, the Veteran is 
eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected PTSD renders him unable to secure and 
follow a substantially gainful occupation.

The symptomatology associated with the Veteran's PTSD has 
been described in some detail above in connection with the 
first issue on appeal.  The Board will not belabor the point 
that the Veteran evidences difficulty adapting to a work-like 
setting, as such has already been detailed in the discussion 
of the increased rating claim above.  Of particular 
significance, however, is the December 2007 statement 
provided by the Veteran's long haul trucking mentor which 
notes the Veteran's inability to sleep without having violent 
nightmares and the Veteran's inability to adapt in even the 
least stressful situations.  Such evidence is consistent with 
the Veteran's low GAF scores during this appeal which reflect 
serious impairment in occupational functioning. 

In short, the competent evidence of record indicates that the 
Veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) (2008).  The 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, for the entire 
appeal period, is granted.

TDIU is granted, subject to the laws and regulations 
governing the payment of 


monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


